Citation Nr: 1013218	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychoneurosis, 
anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 10, 1968, to July 
10, 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in New York, New York.

In January 2005, the Veteran testified at a personal hearing 
in Washington, D.C., over which the undersigned Acting 
Veterans Law Judge presided.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In November 2005, the Board reopened the previously denied 
claim of service connection for psychoneurosis, anxiety 
reaction, and remanded the case for further development.

In August 2007, the Board denied the claim of service 
connection for a psychoneurosis, anxiety reaction and 
personality disorder.  The Veteran duly appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, in 
June 2008 the Court vacated the Board's August 2007 decision 
and remanded the appeal to the Board for compliance with the 
instructions in the joint motion. 

In August 2008, the Board again denied the claim of service 
connection for a psychoneurosis, anxiety reaction and 
personality disorder.  The Veteran duly appealed that 
decision to the Court.  Pursuant to a Joint Motion for 
Remand to the Board, in September 2009, the Court vacated 
the Board's August 2008 decision and remanded the appeal to 
the Board for compliance with the instructions in the joint 
motion.  The appeal is now before the Board for 
readjudication in light of the instructions contained in the 
most recent joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As noted above, the Veteran served on active duty from April 
10, 1968, to July 10, 1968.  On his preinduction examination 
in February 1968, he completed a Report of Medical History 
in which he denied having depression or excessive worry; 
frequent trouble sleeping; frequent or terrifying 
nightmares; loss of memory or amnesia; bed wetting; or 
nervous trouble of any sort.  He did not report any past 
history of psychiatric problems.  On objective examination, 
his psychiatric system was normal.  

In June 1968, the Veteran was afforded a separation 
examination.  With regard to psychiatric evaluation, the 
examination report referred to a consult which had shown 
that after returning from an emergency 12 day leave because 
of a family illness, he had been assigned to a recruit 
evaluation unit.  His company commander had referred him for 
psychiatric evaluation because he had stated in an interview 
that he did not like the Navy; that he did not want to 
remain in the Navy; and that he would rather go into the 
Army.  The report shows that he had made a florid emotional 
scene when it was time to return to recruit training that 
caused his family to take him to St. Albans Naval Hospital 
for psychiatric evaluation.  That psychiatric evaluation 
resulted in his return with the suggestion that he be 
evaluated for suitability. 

The Veteran reported that he had had previous psychiatric 
treatment from the age of 14 to the age of 17 for frequent 
crying, refusing to do school work, and for temper tantrums 
at home.  He had been in special education classes from 
eighth grade on. He also reported that he had been 
incontinent with his feces until age sixteen.  He 
subsequently also had difficulty in holding a job.  
Consequently, he was discharged from service after three 
months and one day in basic training, because his 
demonstrated emotional inconstancy and intolerance of stress 
marked him as unlikely to remain consistent enough to become 
an effective trainee.

A private medical record from Dr. L.E., dated in November 
1968 shows that the Veteran was diagnosed with chronic 
severe anxiety neuroses, and chronic moderate character 
disorder, passive, dependent.  

A VA neuropsychiatric examination report dated in December 
1968, the Veteran reported being tense, anxious, depressed, 
and having nausea and difficulty with his bowels.  The 
diagnosis was psychoneurosis, anxiety reaction with schizoid 
features, described as a moderate impairment.

In September 1969, Dr. L.E. indicated that he had treated 
the Veteran since he left service for a chronic neurosis, 
and that he was still treating him.

Records from Pilgrim Psychiatric Center show that the 
Veteran was voluntarily admitted in December 1975, because 
of feelings of depression and nervousness.  He had reported 
that he felt depressed since his wife had left him nine 
months earlier, and more depressed since his mother's 
nervous breakdown about four months earlier.  The diagnosis 
was depressive neurosis and inadequate personality.

In March 1976, the Veteran admitted himself to the Central 
Islip Psychiatric Center alleging that he had been struck on 
the head by some people, and he had experienced amnesia as 
to his name, names of relatives, and his address, etc.  
Later that day, after a visit from his girlfriend, he asked 
to be released and stated that his initial story about an 
assault and amnesia had been a fiction, only to justify his 
failure to seek employment to his girlfriend.  The diagnosis 
was personality disorder, antisocial.

In a November 2002 Statement In Support Of Claim (VA Form 
21-4138), the Veteran reported that during service, he had 
been made to jump into the deep end of a pool when he didn't 
know how to swim.  He stated that he felt like he was 
drowning.  He added that he had bad dreams about the 
incident along with bed wetting.  He indicated that his 
nerves were all right before he went into the Navy, and he 
got sick with nerves after about a week in service.

A letter from Dr. S.W., dated in July 2004, shows that the 
Veteran was said to have a history of recurrent episodes of 
chronic anxiety and panic like symptoms.  He was said to 
have reported that these symptoms began during service, 
following the incident when he had been thrown in the water 
and almost drowned.  He described that, subsequently, he had 
symptoms of chronic anxiety and recurrent panic disorder.  
Dr. W. opined that, based on the Veteran's history, it was 
his medical opinion with reasonable medical certainty, that 
his chronic anxiety and panic symptoms were related to the 
episode of having been thrown into the water while in 
service.

Lay statements from friends and family indicated that the 
Veteran had been essentially normal prior to service, but 
that he displayed nervousness and anxiety and began to drink 
after service.  The statements also indicated that he had 
been treated for his symptoms since service.

During his January 2005 hearing, the Veteran described the 
incident during service during which he had been instructed 
to jump into the deep end of a pool.  He related that he 
began to panic and developed bed wetting as a result of the 
incident.  He testified that after the incident, he had gone 
home because of a death in his family. During that time he 
sought treatment at St. Albans Naval Hospital because he 
feared going back to the service.  He reported back to his 
unit and was subsequently discharged.

A VA psychiatric examination report dated in September 2006 
shows that the examiner also had the opportunity to 
interview both the Veteran and his adult daughter who lived 
with him.  The examiner stated in his report that he had 
reviewed the Veteran's claims file.  The examiner noted 
several inconsistencies in the Veteran's reporting of 
events, and documentation in the record.  It was noted that 
the Veteran's reported history of psychiatric treatment when 
he was a teenager was at odds with the statements of friends 
in the claims file that suggested he had no psychiatric 
problem prior to enlistment.  It was also noted that the 
available early records only indicated that he had become 
extremely emotional while on leave to attend a funeral, and 
did not document the later reported swimming pool incident. 
It was also indicated that while the Veteran reported that 
he would wet the bed at night at least three times a week, 
his daughter said that she did not believe that he would wet 
the bed, and the medical records did not indicate such.

The examiner indicated that according to the Veteran's past 
records, his anxiety symptoms had their onset during 
adolescence.  They were currently moderate, would recur 
daily, and had been present without remission for at least 
the preceding  four or five years.  He further noted that 
signs and symptoms of his personality disorder had been 
present since adolescence without remission.  It was noted 
that his long history of marginal social functioning was not 
clearly related to psychiatric symptoms attributable to his 
period of active service.  The examiner opined that the lack 
of organized activity was most likely due to longstanding 
personality traits (dependency, somatization) diagnosed 
earlier as "inadequate personality" or antisocial 
personality.

The examiner further opined that the Veteran's current 
anxiety disorder was less likely than not caused by or 
permanently exacerbated by his period of active service.  
While he had been treated with Valium for anxiety and 
overreactive behavior as a teenager (baseline functioning 
prior to his entry into service), there was no clear 
permanent aggravation of his anxiety symptoms in service.  
The diagnosis was anxiety disorder, not otherwise specified.

In the September 2009 Joint Motion for Remand to the Board, 
it was indicated that the opinion provided in the September 
2006 VA examination report was not adequate.  In this 
regard, the examiner's statements that the Veteran's current 
anxiety disorder was less likely than not permanently 
aggravated by service, and that there was no clear permanent 
aggravation of his anxiety symptoms did not rise to the 
level of clear and unmistakable evidence necessary to rebut 
the presumption of soundness.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when 
a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will 
rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Once the presumption of soundness has attached, VA holds the 
burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed 
service, and (2) that such disease or injury was not 
aggravated by service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, C.J., 
concurring in part and dissenting in part).  Concerning 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service, the second step necessary to 
rebut the presumption of soundness, a lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.

As the September 2006 VA examination report was deemed to be 
inadequate, the Board finds that the Veteran must be 
afforded an appropriate VA psychiatric examination to 
determine whether he has a current psychiatric disability 
that is related to or was aggravated during his period of 
active service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the 
Veteran for a VA psychiatric examination 
to determine the nature, extent, onset 
and etiology of any psychiatric 
disability found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims file and a copy of 
this Remand should be made available to 
and reviewed by the examiner.  The 
examiner should opine as to the 
following questions:

(A) Did the Veteran have a psychiatric 
disorder which preexisted his entry into 
service.

(B) If the Veteran did have a 
psychiatric disorder which preexisted 
his entry into service, did his 
psychiatric disorder undergo an increase 
in disability during service.  

(C) If the Veteran's psychiatric 
disorder underwent an increase in 
disability during service, was the 
increase in disability due to the 
natural progress of the disease or was 
the increase in disability beyond the 
natural progress of the disease.  

(D) If the Veteran did not have a 
psychiatric disorder which preexisted 
service, is any currently diagnosed 
psychiatric disorder found on 
examination related to or had its onset 
during service.  If any present 
psychiatric disorder is a psychosis, the 
examiner should also opine as to whether 
it had its onset within the initial 
post-service year.  

In offering each of these opinions, the 
examiner should specifically acknowledge 
and comment on the Veteran's report of a 
continuity of psychiatric symptoms since 
service.  A complete rationale for all 
opinions expressed should be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to 
the Board, following applicable appellate procedure.  The 
Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002  Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


